
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 813
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2009
			Mr. Sestak (for
			 himself and Ms. Watson) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of the
		  month of October as Project Management Month.
	
	
		Whereas project management is a multidisciplinary skill
			 set allowing a practitioner to originate, manage, and close a project and
			 credentialed project managers are certified as having the training and
			 knowledge to implement the responsibilities of the profession;
		Whereas project management is defined as a professional
			 discipline, similar to accounting, engineering, IT, or legal training and
			 provides the skills, tools, and techniques to meet the requirements of a
			 particular project;
		Whereas project management yields results by effectively
			 “initiating, planning, executing, controlling, and closing” objectives;
		Whereas the skills of a project manager include all of the
			 following: integration management, scope management, time management, cost
			 management, quality management, human resource management, communications
			 management, risk management, and procurement;
		Whereas project management training allows an individual
			 to speak with one common language, no matter their industry, geography, or
			 whether they manage projects, programs, or portfolios which steer organizations
			 toward achieving repeatable and predictable results;
		Whereas the Project Management Institute (PMI) was founded
			 in 1969 by working project managers and is now celebrating its 40th
			 anniversary;
		Whereas the PMI’s global standards have helped establish
			 the Institute as the premier authority in project management;
		Whereas the PMI’s standard development efforts started
			 with the groundbreaking PMBOK® Guide, with over 2,800,000 copies in
			 distribution, and now including 11 additional standards titles;
		Whereas with more than half a million members, credential
			 holders, volunteers, and trained project professionals worldwide, the Institute
			 develops the research, credentials, standards on behalf of the profession and
			 advocates for project, and the program and portfolio management that can
			 enhance and accelerate organizational change by driving innovation, improving
			 bottom line performance, and strengthening competitive advantage; and
		Whereas October would be an appropriate month to designate
			 as Project Management Month: Now, therefore, be it
		
	
		That the House of Representatives supports
			 the designation of Project Management Month.
		
